Citation Nr: 0823743	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-38 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The competent medical evidence of record fails to show 
that the veteran has  bilateral hearing loss that is related 
to his active military service or active duty for training 
(ACDUTRA).

2.  The evidence of record fails to show that the veteran has 
tinnitus that is related to his active military service or 
ACDUTRA. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service or ACDUTRA, nor may 
bilateral hearing loss be presumed to have been incurred in 
or aggravated by his service.  38 U.S.C.A. §§ 101(24), 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service or ACDUTRA.  38 U.S.C.A. §§ 
101(24), 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
letters dated in December 2004 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, these letters advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the December 2004 letter was sent to 
the veteran prior to the January 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (West 2002), 38 
C.F.R. § 3.159(b) (2007), and Dingess, supra, and after the 
notice was provided the case was readjudicated and an October 
2006 statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The veteran was also provided with a copy of the January 2005 
rating decision, which included a discussion of the facts of 
the claims, pertinent laws and regulations, notification of 
the bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
all available service treatment records are associated with 
the claims folder.  See 38 C.F.R. § 3.159(c) (2007).

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a VA 
compensation and pension audiological examination that 
included a medical nexus opinion in October 2006.

The Board notes that the veteran states in his VA Form 21-526 
that he suffered hearing loss at a national guard week 
training session in addition to his active military service.  
However, there is nothing of record to show that the veteran 
was a member of the national guard.  The Board notes that the 
veteran was in the U.S. Army Reserve and did attend Army 
Reserve training for two weeks (July 27, 1974 to August 9, 
1974) and that this is the post-service training to which the 
veteran refers.  The veteran also makes a request in his VA 
Form 9 that the VA obtain records from the veteran's 
compensation exam which, according to the veteran, was 
conducted on either Monday, October 9, 2006 or Monday, 
October 23, 2006.  The Board notes that the Compensation and 
Pension exam included in the c-file was conducted on Monday, 
October 16, 2006.  The Board takes judicial notice that 
Monday, October 9, 2006 was Columbus Day, a federal holiday, 
and therefore concludes that this was not likely the date of 
the examination.  The Board concludes that the included 
record of the examination is the examination to which the 
veteran is referring because he refers to a single 
examination conducted on a Monday that he could not recall 
the specific date of and October 16, 2006 is in the timeframe 
that he reports he was examined.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing ACDUTRA.  38 U.S.C.A. § 101(24).

 I.  Hearing Loss

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  In 
an October 4, 1995, opinion VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

The court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993). 

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The veteran contends that he suffered acoustic trauma during 
his military service that  has caused  his current bilateral 
hearing loss.  He specifically contends that his military 
occupational specialty (MOS) was combat engineer and that as 
such he participated in numerous training demonstrations, 
including several demolition operations, where no hearing 
protection was issued or worn.  He further contends that he 
also operated heavy equipment without the use of hearing 
protection.  The veteran's wife corroborates the veteran's 
claims in her October 2005 statement of support in which she 
states that she noticed significant hearing loss after the 
veteran's return home in 1973 and that it has continually 
worsened since that time.  The veteran's wife further states 
that the lack of medical treatment records since that time is 
a result of her husband's general avoidance of doctors.   

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The Board acknowledges that the medical evidence of record 
clearly shows that the veteran currently suffers from 
bilateral hearing loss.  Indeed, at the October 2006 
Compensation and Pension (C&P) audio examination the VA 
audiologist diagnosed the veteran with a mild to severe 
sensorineural hearing loss between 2000-4000 Hz, in the right 
ear, with a moderate to severe sensorineural loss between 
2000-4000 Hz, in the left ear with veteran report of constant 
bilateral tinnitus. 

The Board further notes that the veteran currently has a 
bilateral hearing impairment as defined by VA regulation.  
38 C.F.R. § 3.385 (2007).  Indeed, the veteran exhibited pure 
tone thresholds of 15 dB at 500 Hertz (Hz), 10 dB at 1000 Hz, 
30 dB at 2000 Hz, 80 dB at 3000 Hz, and 80 dB at 4000 Hz for 
the right ear and 20 dB at 500 Hz, 15 dB at 1000 Hz, 45 dB at 
2000 Hz, 70 dB at 3000 Hz, and 65 dB at 4000 Hz for the left 
ear with speech recognition scores of 96 percent for the 
right ear and 92 percent for the left ear at the November 
2005 C&P examination.  Thus, it is clear that the veteran's 
hearing loss in both ears meets the definition of impaired 
hearing under 38 C.F.R. § 3.385 (2007).  

The Board notes that service medical records show that at the 
time of the April 1970 induction examination, hearing 
sensitivity was within normal limits at 500, 1000, 2000, and 
4000 Hz bilaterally, with the exception of a mild (30dB) loss 
at 4000 Hz in the right ear.  The service separation 
examination in January 1973 showed improvement in hearing 
sensitivity to within normal limits at 500, 1000, 2000 and 
4000 Hz bilaterally.  The Board notes that there is no 
evidence in the service treatment records that the veteran 
was treated for hearing loss.  

In regard to claimed in-service exposure to loud noises, 
explosives and heavy machinery, the veteran's DD Form 214 
reveals that he worked as a combat engineer.  The C&P 
examination  lists the veteran's self told history of 
military, occupational and recreational noise exposure as 
heavy equipment, demolitions, some artillery, and small 
weapons fire.  The Board notes that the C&P examination 
records that the veteran's civilian occupation was truck 
driver.   

The Board acknowledges the medical evidence of record does 
not show that the veteran's current bilateral hearing loss is 
related to his military service.  There is no indication that 
the veteran was treated for hearing loss in service.  As 
noted above, the veteran's service treatment records are 
negative for hearing loss.  Indeed, the first documentation 
of hearing problems of record is not shown until October 
2006, with a request for a compensation and pension hearing 
examination in conjunction with this claim.  This examination 
was administered approximately 33 years after separation from 
service.  The lapse in time between service and the first 
diagnosis weighs against the veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Furthermore, there is no competent medical opinion linking 
the veteran's hearing loss to his period of active military 
service.  At the October 2006 C&P examination, the VA 
audiologist (C.T., CCC-A) concluded that the veteran's 
hearing loss was not caused by or a result of the veteran's 
military service.  The audiologist stated that military 
treatment records do not document hearing loss to a 
compensable degree.  The October 2006 VA audiologist's 
opinion is based on review of the claims folder and no 
opinion to the contrary is of record.  Thus, the Board finds 
her opinion to be of great probative weight on the question 
of whether the veteran's current hearing loss is related to 
active military service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  As the medical evidence does not link the veteran's 
bilateral hearing loss to his military service to include any 
acoustic trauma sustained during that time, service 
connection for the veteran's bilateral hearing loss is not 
warranted on a direct basis.  The Board additionally notes 
that presumptive service connection is not warranted for the 
veteran's sensorineural hearing loss as it is not shown to 
have manifested to a compensable degree within one year of 
discharge.  

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he first experienced tinnitus during service which has 
continued to the present day.  The veteran's wife's statement 
of support further supports his claim that he has complained 
of ringing in his ears since returning from service.  
However, after careful consideration of the evidence of 
record, the Board finds that a preponderance of the evidence 
is against awarding service connection for tinnitus.

The Board has already determined that the veteran experienced 
acoustic trauma in service.  The veteran's own statements, 
and his service personnel records provide more than enough 
evidence of this trauma.  However, acoustic trauma sustained 
in service, in and of itself, is not considered a disability 
for VA purposes; i.e. warranting service connection or 
compensation.  The veteran did not complain of tinnitus 
during service; hence, there is no evidence of a diagnosis, 
treatment, or complaint in his service treatment records.  
Thus, the more critical question turns upon whether claimed 
tinnitus is etiologically related to service.

With respect to the veteran's claimed tinnitus, the only 
etiological opinion of record is included in an October 2006 
VA compensation and pension audiological examination report.  
The VA examiner, having evaluated the veteran, reviewed the 
claims folder, and received a complete history from the 
veteran, opined that the veteran's tinnitus was not caused by 
or a result of his military service.  The examiner pointed to 
service treatment records which were entirely negative for 
complaints of tinnitus during service.  There is no contrary 
clinical evidence or competent medical opinion of record.

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  For the reasons discussed below, the Board finds 
that the veteran's assertions regarding the chronicity and 
continuity of tinnitus since service are not shown to be 
credible.

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2007).  As 
discussed herein, neither a January 1973 service separation 
examination report, nor any post-service evidence shows any 
indication of tinnitus or complaints of ringing in the ears 
until the November 2004 informal claim, more than 30 years 
after the veteran left active military service or performed 
ACDUTRA. This gap in the evidentiary record preponderates 
strongly against this claim on the basis of continuity of 
symptomatology.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).

With regard to the thirty year evidentiary gap in this case 
between active service and the earliest evidence of tinnitus, 
the Board also notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (2007) (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings of tinnitus for decades after the period of active 
duty is itself evidence which tends to show that his current 
tinnitus did not have its onset in service or for many years 
thereafter.

Additionally, the 30 year lapse in time between the veteran's 
active service and the first report of tinnitus weighs 
against his claim.  The Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The veteran contends that he first experienced tinnitus 
during service as a result of acoustic trauma sustained 
therein, described as problematic from service until the 
present time.  The Board acknowledges, and has no reason to 
doubt, the veteran's assertion that he was exposed to 
acoustic trauma in service.  However, his contentions that 
his tinnitus has been continuous since such trauma through 
the present day were initially made more than 30 years after 
service.  The Board notes that the veteran's memory may have 
been dimmed with time and that there remains the possibility 
that his current tinnitus is not related to the tinnitus he 
reportedly experienced during service.  Additionally, his 
recent statements have been made in connection with his claim 
for monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).

The Board finds that contemporaneous evidence from the 
veteran's military service which reveal no tinnitus on 
separation to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.

In this case, no probative competent medical evidence exists 
of a relationship between currently diagnosed tinnitus and 
any continuity of symptomatology asserted by the veteran.  
Rather, the competent evidence of record, particularly the 
service treatment records and October 2006 VA medical opinion 
given in the compensation and pension audiological 
examination, preponderates against a finding that the veteran 
has tinnitus related to service or any incident thereof, and 
accordingly service connection for tinnitus must be denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2007).  As a 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


